

EXHIBIT 10.29i






RESTRICTED
STOCK GRANT
Terms
Cliff-Vesting, Rev. I





TIFFANY & CO.
a Delaware Corporation
(the “Parent”)
TERMS OF RESTRICTED STOCK GRANT
(Non-Transferable)
under the
2014 EMPLOYEE INCENTIVE PLAN
(the “Plan”)
Terms Effective March 16, 2016


1. Introduction and Terms of Grant. Participant has been granted (the “Grant”)
Stock Units which shall be settled by the issuance and delivery of Shares of
Common Stock. The Grant has been made under the Plan by the Stock Option
Subcommittee of the Parent Board (the “Committee”). The name of the
“Participant”, the “Grant Date” and the number of “Stock Units” granted are
stated in the attached “Notice of Grant”. The other terms and conditions of the
Grant are stated in this document and in the Plan. If the Participant has the
title of Vice President, Group Vice President, Senior Vice President, Executive
Vice President, President or Chief Executive Officer this Grant will be void
unless the Participant executes and delivers to the Parent those certain
Non-Competition and Confidentiality Covenants in the form approved by the
Committee, such delivery to be made prior to or within 180 days after the Grant
Date.


2. Grant and Adjustment. Subject to the terms and conditions stated in this
document, Participant has been granted Stock Units by the Parent. As of the
Grant Date, each Stock Unit has a Settlement Value of one Share, but the number
of Shares which shall be issued and delivered pursuant to the Grant on the
settlement of each Stock Unit (the “Settlement Value”) shall be subject to
adjustment as provided in Section 4.2(c) of the Plan, to adjust for, among other
corporate developments, stock splits and stock dividends. References to
Settlement Values in this document shall be deemed reference to Settlement
Values as so adjusted. As anticipated in Section 4.7 of the Plan, Shares that
have not been issued and delivered to a Participant shall be represented by
Stock Units.


3. Maturity Date - Vesting. Unless otherwise provided in paragraphs 4 or 5
below, 100% of the Stock Units will “mature” and vest on the Maturity Date as
such term is defined in the Committee’s resolution authorizing the Grant.
Following the Maturity Date, the Settlement Value of the Stock Unit in Shares
shall be issued and delivered within thirty (30) days to or for the account of
Participant. As provided for in Section 7 below, the Parent may make such
delivery to a Service Provider. If the Stock Units fail to mature and vest on or
before Participant’s Date of Termination they shall be void and shall not confer
upon the owner of such Stock Unit any rights, including any right to any Share.
In the event that as of the Maturity Date the Settlement Value will result in a
fractional Share, the Parent will not be obligated to issue such fractional
Share, and the Parent will not be required to settle any remaining fractional
interest in cash.


4. Effect of Termination of Employment on Vesting. A Stock Unit shall not mature
and will be deemed to have “expired” and shall not be settled for Shares if the
Participant’s Date of Termination occurs before



--------------------------------------------------------------------------------




the Maturity Date, unless the Participant’s Date of Termination occurs by reason
of death, Disability, or an Involuntary Termination, in which case 100% of the
Stock Units will “mature” and vest on the Date of Termination and the Settlement
Value of the Stock Unit in Shares shall be issued and delivered within thirty
(30) days of the Date of Termination to or for the account of Participant.


5. Effect of Change in Control. 100% of the Stock Units will “mature” and vest
upon (i) a Change of Control Date for a Terminating Transaction, or (ii) failing
maturity as provided in (i) above, (ii) upon Participant’s Involuntary
Termination following a Change of Control Date, and the Settlement Value of the
Stock Units in Shares shall be issued and delivered within thirty (30) days of
the Change of Control Date or the Date of Termination, as applicable, to or for
the account of Participant.


6. No Dividends or Interest. No dividends or interest shall accrue or be payable
upon any Stock Unit. Until a Share is issued and delivered it shall not be
registered in the name of the Participant.


7. Withholding for Taxes. All distributions of Shares shall be subject to
withholding of all applicable taxes as computed by the Employer, and the
Participant shall make arrangements satisfactory to the Parent to provide the
Parent (or Employer) with funds necessary for such withholding before the Shares
are delivered. Without limitation to the Parent’s right to establish other
arrangements, the Parent may: (i) designate a single broker or other financial
services provider (“Services Provider”) to establish trading accounts for
Participants (each a “Participant’s Trading Account”); (ii) deliver Shares to
Participant’s Trading Account; (iii) provide Services Provider with information
concerning the applicable tax withholding rates for Participant; (iv) cause
Services Provider to sell, on behalf of Participant, sufficient Shares to cover
the Parent’s tax withholding obligations with respect to any delivery of Shares
to Participant (a “Covering Sale”); and (v) cause Services Provider to remit
funds resulting from such Covering Sale to Parent or any Related Company that is
the employer of Participant. Participant may, by written notice to the Parent
addressed to the Parent’s Secretary, and given no less than ten (10) business
days before an applicable Maturity Date, elect to avoid such a Covering Sale, by
delivering with such notice a bank-certified check payable to the Parent (or
other type of check or draft payable to the Parent and acceptable to the
Secretary) in the estimated amount of any such withholding required, such
estimate to be provided by the Employer. The Committee may approve other methods
of withholding, as provided for in the Plan, before the Shares are delivered.


8. Transferability. The Stock Units are not transferable otherwise than by will
or the laws of descent and distribution, and shall not be otherwise transferred,
assigned, pledged, hypothecated or otherwise disposed of in any way, whether by
operation of law or otherwise, nor shall it be subject to execution, attachment
or similar process. Upon any attempt to transfer the Stock Units otherwise than
as permitted herein or to assign, pledge, hypothecate or otherwise dispose of
the Stock Units otherwise than as permitted herein, or upon the levy of any
execution, attachment or similar process upon the Grant, the Grant shall
immediately terminate and become null and void.


9. Definitions. For the purposes of the Grant, certain words and phrases are
defined in the Definitional Appendix attached. Except where the context clearly
implies or indicates the contrary, a word, term, or phrase used in the Plan
shall have the same meaning in this document.


10. Heirs and Successors. The terms of the Grant shall be binding upon, and
inure to the benefit of, the Parent and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Parent’s assets and business.


11. Administration. The authority to manage and control the operation and
administration of the Grant shall be vested in the Committee, and the Committee
shall have all powers with respect to the Grant as it has with

Tiffany & Co. 2014 Employee Incentive Plan
Restricted Stock Grant Terms, Cliff-Vesting, Rev. I 
 
Page 2

--------------------------------------------------------------------------------




respect to the Plan. Any interpretation of the Grant by the Committee and any
decision made by it with respect to the Grant are final and binding.


12. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of the Grant shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Parent.


13. Section 409A. Notwithstanding anything herein to the contrary, any benefits
and payments provided under these Terms that are payable or provided to
Participant in connection with a termination of employment that constitute
deferred compensation within the meaning of Code Section 409A shall not commence
in connection with Participant’s termination of employment unless and until
Participant has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h) (“Separation from Service”),
unless Employer reasonably determines that such amounts may be provided to
Participant without causing Participant to incur additional tax obligations
under Code Section 409A. For the avoidance of doubt, it is intended that
payments comply with or satisfy, to the greatest extent possible, the exemptions
from the application of Code Section 409A. However, if Employer determines that
these payments constitute deferred compensation and Participant is, on the
termination of his service, a “specified Participant” of Employer, as such term
is defined in Code Section 409A(a)(2)(B)(i) of the Code, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Code Section 409A, the timing of the payments shall be
delayed until the earlier to occur of: (i) the date that is six months and one
day after Participant’s Separation from Service) or (ii) the date of
Participant’s death that occurs after Participant’s Separation from Service.
This Section 13 shall be administered, construed and interpreted in a manner
consistent with the requirements of Code Section 409A. In no event shall
Employer have any liability or obligation with respect to taxes for which
Participant may become liable as a result of the application of Code Section
409A. In addition to the provisions regarding Code Section 409A set forth above,
the following shall apply:
Notwithstanding anything herein to the contrary, these Terms are intended to be
interpreted and applied so that the payments and benefits set forth herein
either shall either be exempt from the requirements of Code Section 409A, or
shall comply with the requirements of Code Section 409A, and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be exempt
from or in compliance with Code Section 409A.


If Participant notifies Employer that Employee believes that any provision of
this Agreement (or of any award of compensation or benefit, including equity
compensation or benefits provided herein or at any time during his employment
with Employer) would cause Employee to incur any additional tax or interest
under Code Section 409A or Employer independently makes such determination,
Employer shall, after consulting with Employee, reform such provision (or award
of compensation or benefit) to attempt to comply with or be exempt from Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate. To the extent that any provision hereof (or award of compensation
or benefit) is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Employee and Employer without violating the provisions of Code Section 409A.



Tiffany & Co. 2014 Employee Incentive Plan
Restricted Stock Grant Terms, Cliff-Vesting, Rev. I 
 
Page 3

--------------------------------------------------------------------------------




Appendix I -- Definitions
    
“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.
    
“Cause” shall mean a termination of Participant’s employment which is the result
of:


•
Participant’s conviction or plea of nolo contendere to a felony or any other
crime involving moral turpitude which would tend to subject Employer, Parent or
any Tiffany Affiliate to public criticism or to materially interfere with
Participant’s continued service to Employer or Parent;



•
Participant’s willful and material violation of Employer’s Business Conduct
Policy - Worldwide, as it may be amended from time to time;



•
Participant’s willful failure, or willful refusal to attempt, to perform
substantially all such proper and achievable directives issued by Participant’s
superior or the Parent Board (other than any such failure resulting from
incapacity due to physical or mental illness, or any such refusal made in good
faith because Participant believes such directives to be illegal, unethical or
immoral) after a written demand for substantial performance is delivered to
Participant on behalf of Employer, which demand specifically identifies the
manner in which Participant has not substantially performed his duties, and
which performance is not substantially corrected by Participant within ten (10)
business days of receipt of such demand;



•
Participant’s fraud or theft with regard to Parent or any Tiffany Affiliate;



•
Participant’s willful failure to reasonably cooperate in any investigation of
alleged misconduct by Participant or by any other Participant of Parent,
Employer or any Tiffany Affiliate;



•
Participant’s willful and material breach of any non-competition or
confidentiality covenants that Participant has entered into with Employer;



•
Participant’s alcoholism or illicit drug use that materially interferes with
Participant’s job performance or his ability to perform his services hereunder
or that has a material adverse effect on the reputation of Employer, Parent or
any Tiffany Affiliate or their respective products, trademarks or goodwill.



No act or failure to act on Participant’s part will be considered “willful” for
the purposes of this definition unless done, or omitted to be done, by
Participant not in good faith and without reasonable belief that his action or
omission was in the best interests of Employer. Notwithstanding the foregoing,
Participant shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to Participant a copy of a resolution duly
adopted by the affirmative vote of not less than three-fourths (3/4th) of the
entire membership of the Parent Board at a meeting called and held for such
purpose (after reasonable notice to

Tiffany & Co. 2014 Employee Incentive Plan
Restricted Stock Grant Terms, Cliff-Vesting, Rev. I 
 
Page 4

--------------------------------------------------------------------------------




Participant and an opportunity for Participant, together with Participant’s
counsel, to be heard before the Parent Board), finding that, in the good faith
opinion of the Parent Board, Cause exists as set forth above.


“Change in Control” shall mean the occurrence of any of the following:


(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (c) below that does not constitute a Change in
Control under clause (c) below) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Parent representing thirty-five percent (35%) or more of the combined voting
power of Parent’s then outstanding securities entitled to vote in the election
of directors of Parent;



(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or

 
(iv)
Assets representing 50% or more of the consolidated assets of Parent and its
subsidiaries are sold, liquidated or distributed in a transaction (or series of
transactions within a twelve (12) month period), other than such a sale or
disposition immediately after which such assets will be owned directly or
indirectly by the stockholders of Parent in substantially the same proportions
as their ownership of the common stock of Parent immediately prior to such sale
or disposition.



    

Tiffany & Co. 2014 Employee Incentive Plan
Restricted Stock Grant Terms, Cliff-Vesting, Rev. I 
 
Page 5

--------------------------------------------------------------------------------




“Change in Control Date” shall mean the date on which a Change in Control occurs
except that a Change in Control which constitutes a Terminating Transaction will
be deemed to have occurred as of fourteen days prior to the date scheduled for
the Terminating Transaction.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Common Stock” shall mean the common stock of Parent.


“Date of Termination” shall mean, with respect to Participant, the first day
occurring on or after the Grant Date on which Participant’s employment with
Employer terminates for any reason; provided that a termination of employment
shall not be deemed to occur by reason of a transfer of the employment of
Participant from one Employer to another Employer; and further provided that the
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Employer approved by Employer or
required by applicable law. If, as a result of a sale or other transaction,
Employer ceases to be an Affiliate of Parent, the occurrence of such transaction
shall be treated as a Terminating Transaction; provided that such transaction
constitutes a “change in control event” within the meaning of Section 409A of
the Code.


“Disability” shall mean termination of Participant’s employment because Parent
Board has determined, after due consideration of an opinion of a qualified
physician: that Participant has become disabled because of a mental or physical
illness or incapacity; that Participant remains so disabled; and that the nature
of Participant’s disability is such that Participant is unable to perform, on a
full-time basis, services of the character contemplated by his/her employment.
The Parent Board may not make such determination in (i) above unless and until
Participant shall have, because of a mental or physical illness or incapacity,
failed to render for 120 or more successive days or for shorter periods
aggregating 120 days or more during any 365-day period (with or without
reasonable accommodation) services of the character contemplated by these Terms.


“Employer” shall mean Tiffany and Company, or any other Affiliate of Parent that
employs Participant and any successor to its business and/or assets by operation
of law or otherwise.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor provisions thereto.


“Good Reason” means Participant’s resignation from employment with Employer for
“Good Reason” shall mean any one or more of the following actions taken without
Participant’s consent:
•
a material adverse change in Participant’s duties, authority or
responsibilities;

•
a material adverse change in Participant’s reporting responsibility;

•
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume


Tiffany & Co. 2014 Employee Incentive Plan
Restricted Stock Grant Terms, Cliff-Vesting, Rev. I 
 
Page 6

--------------------------------------------------------------------------------




in writing any obligations arising out of these Terms or any other agreement
between Employer or Parent and Participant;
•
any other action or inaction that constitutes a material breach by Employer or
Parent of these Terms or any other agreement between Participant and Employer
(for this purpose, a “material breach” by Employer or Parent shall include any
reduction in Participant’s base salary or in his target short-term incentive /
annual bonus (but, for the avoidance of doubt, any actual pay-out of a
short-term incentive / annual bonus for a given fiscal year which is less than
the target shall not constitute Good Reason, provided that such lower pay-out is
based upon the failure to meet pre-determined performance goals or a good faith
determination by Employer or the Compensation Committee of the Parent Board that
Parent’s financial performance or Participant’s personal performance did not
warrant a pay-out equal to or greater than the target short-term incentive /
annual bonus));

•
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to Participant; and

•
The relocation of the office of Employer where Participant was employed
immediately prior to the Change in Control Date, to a location which is more
than 50 miles away, or should Employer require Participant to be based more than
50 miles away from such office (except for required travel on the Employer’s
business to an extent substantially consistent with Participant’s customary
business travel obligations in the ordinary course of business prior to the
Change in Control Date).



Notwithstanding the foregoing, Participant must give written notice to Employer
of the occurrence of an event or condition that constitutes Good Reason within
up to 90 days following the occurrence of such event or condition and Employer
shall have at least thirty (30) days from the date on which written notice
thereof is received to cure such event or condition.  If Employer is able to
cure such event or condition within such thirty-day period, such event or
condition shall not constitute Good Reason hereunder.  If Employer fails to cure
such event or condition, Participant’s termination for Good Reason shall be
effective immediately following the end of such thirty (30)-day cure period.
        
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Involuntary Termination” means either (i) a termination of Participant’s
employment by Employer without Cause or (ii) Participant’s resignation of
employment with the Employer for Good Reason.


“Notice of Termination” shall mean a written notice indicating the specific
termination provision in this Agreement relied upon and setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Participant’s employment under the provision so indicated.


“Parent” shall mean Tiffany & Co., a Delaware corporation, and any successor to
its business and/or assets by operation of law or otherwise.


    

Tiffany & Co. 2014 Employee Incentive Plan
Restricted Stock Grant Terms, Cliff-Vesting, Rev. I 
 
Page 7

--------------------------------------------------------------------------------




“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Terminating Transaction” shall mean any one of the following:


(i)
a reorganization, merger or consolidation of the Parent with one or more Persons
as a result of which the Parent goes out of existence or becomes a subsidiary of
another Person; or



(ii)
upon the acquisition of substantially all of the property or more than eighty
percent (80%) of the then outstanding stock of the Parent by another Person;



provided that none of the foregoing transactions will be deemed to be a
Terminating Transaction, if as of a date at least fourteen (14) days prior to
the date scheduled for such transaction provisions have been made in writing in
connection with such transaction for the assumption of the Grant or the
substitution for the Grant of a new grant covering the publicly-traded stock of
a successor Person, with appropriate adjustments as to the number and kind of
shares; and further provided that of the foregoing transactions will be deemed
to be a Terminating Transaction unless such event constitutes a “change in
control event” within the meaning of Section 409A of the Code.



Tiffany & Co. 2014 Employee Incentive Plan
Restricted Stock Grant Terms, Cliff-Vesting, Rev. I 
 
Page 8